DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending for examination.  Claims 20 and 21 were cancelled in a preliminary amendment filed 04/28/2020.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/28/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Specification Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Diagnosing an Information Processing System Malfunction via Diagnostic Modeling”.


Claim Objections
Claims 4, 8, 10, and 13 are objected to because of the following informalities:
Claim 4: Change from “sensor in each information processing apparatus is collected, from a plurality of event logs” to “sensor in each information are collected, from a plurality of event logs” (page 4).
Claim 8: Change from “wherein the at least one second processor executes the seconds et of instructions to execute” to “wherein the at least one second processor executes the second set of instructions to execute” (page 5).
Claim 10: Change from “wherein the information processing apparatus further comprises a storage” to “wherein the information processing apparatus further comprises a storage that stores” (page 5).
Claim 13: Change from “the second notification means sends the diagnosis result to the server apparatus as an event log.” to “.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Claim 1 recites:
…the server apparatus…to: collect…time series information…, and error information…, and
generate learning data…; and
generate a diagnostic model through learning…, and
…the information processing apparatus…to: obtain, from the server apparatus, the diagnostic model…; and
output a diagnosis result indicating a likelihood that an error will occur in the information processing apparatus by collecting information necessary for the malfunction diagnosis within the information processing apparatus and
execute the malfunction diagnosis using the collected information and the obtained diagnostic model.
	The ‘collect’ limitation in # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim element precludes the step from practically being performed in the mind.  For 
	The ‘generate’ limitation in # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses the person writing down data after thinking about the data.
	The ‘generate’ limitation in # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the 
	The ‘obtain’ limitation in # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “obtaining” in the context of this claim encompasses mere generic transfer of data over a network.
	The ‘output’ limitation in # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-
	The ‘execute’ limitation in # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “executing” in the context of this claim encompasses the person executing, e.g., a discussion with regards to collected data.

	Claim 2 recites:
…send…an event log pertaining to an event that has occurred in the information processing apparatus; and
…carry out a filtering process for collecting the time series information and the error information, on the event log…

	The ‘filtering process’ limitation in # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim element precludes the step from practically being performed in the mind.  For 
	
	Claims 3 and 4 merely further describe the claimed ‘filtering process’ of Claim 2.

	Claims 5 and 6 recite:
…update the diagnostic model…
	The ‘update’ limitation in # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “updating” in the context of this claim encompasses the person making changes on paper.
	
	Claims 7-9 merely further describe the claimed ‘execute’ limitation of Claim 1.

	Claim 10 recites:
…wherein the information processing apparatus further comprises a storage the diagnostic model obtained from the server apparatus;…
…notify the information processing apparatus of an update to the diagnostic model in a case where the diagnostic model has been updated; and
…upon being notified of the update to the diagnostic model by the server apparatus, obtain the updated diagnostic model from the server apparatus in order to update the diagnostic model stored in the storage.
	Claim 10, # 10, merely recites generically storing data.
	The ‘notify’ limitation in # 11 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “notifying” in the context of this claim encompasses the person telling another person information.
	The ‘obtain’ limitation in # 12 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
	
	Claim 11 recites:
…notify a user or an administrator of the information processing apparatus of the diagnosis result in a case where the diagnosis result indicates that there is a possibility that an error will occur in the information processing apparatus.
	The ‘notify’ limitation in # 13 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” 

	Claim 12 recites:
…output a parameter value indicating the likelihood that an error will occur as the diagnosis result for each of error types; and
make the notification in a case where a total value of parameter values corresponding to different error types exceeds a threshold.
	The ‘output’ limitation in # 14 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “outputting” in the context of this claim encompasses the person using, e.g., a generic display to output data.


	Claim 13 recites:
…send the diagnosis result to the server apparatus as an event log.
	The ‘send’ limitation in # 16 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “sending” in the context of this claim encompasses mere generic transfer of data over a network.

	Claim 14 recites:
…save attribute information, corresponding to a filtering condition used in the filtering process, in association with the generated diagnostic model; and
…obtain…a diagnostic model corresponding to the attribute information designated in the obtainment request.

	The ‘obtain’ limitation in # 18 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “obtaining” in the context of this claim encompasses mere generic transfer of data over a network.

	Claim 15 merely further describes the attribute information limitation of Claim 14.

	Claims 16 and 18 recite:
collecting…time series information…, and error information…, and 
generating learning data including the collected information;
generating a diagnostic model through learning…; and
sending the generated diagnostic model to the information processing apparatus in accordance with an obtainment request from the information processing apparatus.

	The ‘generate’ limitation in # 20 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim element precludes the step from practically being performed in the mind.  For 
	The ‘generate’ limitation in # 21 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses the person writing down a simple model on paper.
	The ‘sending’ limitation in # 22 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the 

	Claims 17 and 19 recite:
obtaining, from the server apparatus, the diagnostic model generated by the server apparatus; and
outputting a diagnosis result indicating a likelihood that an error will occur in the information processing apparatus by collecting information necessary for the malfunction diagnosis within the information processing apparatus and
executing the malfunction diagnosis using the collected information and the obtained diagnostic model.
	The ‘obtaining’ limitation in # 23 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim element precludes the step from practically being performed in the mind.  For 
	The ‘outputting’ limitation in # 24 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “outputting” in the context of this claim encompasses a person using, e.g., a generic display to output data.
	The ‘executing’ limitation in # 25 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “an information processing apparatus” (per Claims 1 and 16-19), “a first memory device” (per Claim 1), “at least one first processor” (per Claim 1), “a second memory device” (per Claim 1), “at least one second processor” (per Claim 1), “a memory device” (per Claims 16 and 17), “at least one processor” (per Claims 16 and 17), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the 

	This judicial exception is not integrated into a practical application.  In particular, the claim only recites generic computer components:
“an information processing system” (per Claim 1),
“a server apparatus” (per Claims 1 and 16-19),
“an information processing apparatus” (per Claims 1 and 16-19),
“a first memory device” (per Claim 1),
“at least one first processor” (per Claim 1),
“a second memory device” (per Claim 1),
“at least one second processor” (per Claim 1),
“a memory device” (per Claims 16 and 17),
“at least one processor” (per Claims 16 and 17), and
“a non-transitory computer-readable storage medium” (per Claims 18 and 19)
	These generic computer components amount to no more than components comprising mere instructions to apply the exception.  Accordingly, these generic computer components do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).


	With further regards to step 2B of the analysis, the Examiner directs attention to MPEP 2106.05(d)(II):
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

	For at least the reasoning provided above, Claims 1-19 are patent ineligible.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Togawa (U.S. Patent Application Publication No. US 2019/0087249 A1), hereinafter “Togawa,” and further in view of Andreoli et al. (U.S. Patent No. US 7,865,089 B2), hereinafter “Andreoli.”

With regards to Claim 1, Togawa teaches:
an information processing system (Fig. 1 and ¶ 0039-0040.) comprising a server apparatus (Fig. 1 and ¶ 0039-0040.) and an information processing apparatus capable of communicating with the server apparatus (Fig. 1 and ¶ 0039-0040; regarding, e.g., an image forming apparatus.),
the server apparatus comprising:
a first memory device that stores a first set of instructions (Fig. 7 and ¶ 0073-0074.); and
at least one first processor that executes the first set of instructions (Fig. 7; ¶ 0073-0074; and ¶ 0079.) to:
collect, from a plurality of information processing apparatuses including the information processing apparatus (Fig. 8 and ¶ 0084-0085.), time series information indicating a change over time in settings and a state of each information processing apparatus (Fig. 8; ¶ 0084-0085; ¶ 0066; ¶ 0092; ¶ 0099-0100; and ¶ 0102-0113.), and error information indicating an error that has occurred in each information processing apparatus (¶ 0088.), and generate learning data including the collected information (¶ 0088; regarding, e.g., derived important-feature amount values.); and
generate a diagnostic model through learning based on the generated learning data (¶ 0092 and ¶ 0094-0095; regarding, e.g., the derived important-feature amount in association with a prediction model.), and
the information processing apparatus comprising:
a second memory device that stores a second set of instructions (Fig. 6 and ¶ 0051-0052.); and
at least one second processor that executes the second set of instructions (Fig. 6; ¶ 0051-0052; and ¶ 0065.) to:
obtain, from the server apparatus, the diagnostic model generated by the server apparatus (¶ 0086-0087.); and
output a diagnosis result indicating a likelihood that an error will occur in the information processing apparatus by collecting information necessary for the malfunction diagnosis within the information processing apparatus and execute the malfunction diagnosis using the collected information and the obtained diagnostic model (¶ 0086-0087 and ¶ 0090-0091.).
Togawa does not explicitly teach:
the diagnostic model being a trained model for a malfunction diagnosis in the information processing apparatus.

the diagnostic model being a trained model for a malfunction diagnosis in the information processing apparatus (col. 5, lines 63-67 and col. 6, lines 1-6.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Togawa with a trained model as taught by Andreoli because a simple substitution of one known element (a standard prediction model – Togawa: ¶ 0092-0093) for another (a trained model) can be performed to obtain predictable results (providing precise modeling means associated with error prediction).

With regards to Claim 11, Togawa in view of Andreoli teaches the system of Claim 1 as referenced above.  Togawa in view of Andreoli further teaches:
wherein the at least one second processor executes further instructions in the second memory device to notify a user or an administrator of the information processing apparatus of the diagnosis result in a case where the diagnosis result indicates that there is a possibility that an error will occur in the information processing apparatus (Togawa: ¶ 0086-0087; Togawa: Fig. 6; and Togawa: ¶ 0072.).

With regards to Claim 16, Togawa teaches:
a server apparatus (Fig. 1 and ¶ 0039-0040.) capable of communicating with an information processing apparatus (Fig. 1 and ¶ 0039-0040; regarding, e.g., an image forming apparatus.), the server apparatus comprising:
a memory device that stores a set of instructions (Fig. 7 and ¶ 0073-0074.); and
at least one processor that executes the set of instructions (Fig. 7; ¶ 0073-0074; and ¶ 0079.) to:
collect, from a plurality of information processing apparatuses including the information processing apparatus (Fig. 8 and ¶ 0084-0085.), time series information indicating a change over time in settings and a state of each information processing apparatus (Fig. 8; ¶ 0084-0085; ¶ 0066; ¶ 0092; ¶ 0099-0100; and ¶ 0102-0113.), and error information indicating an error that has occurred in each information processing apparatus (¶ 0088.), and generate learning data including the collected information (¶ 0088; regarding, e.g., derived important-feature amount values.);
generate a diagnostic model through learning based on the generated learning data (¶ 0092 and ¶ 0094-0095; regarding, e.g., the derived important-feature amount in association with a prediction model.), and a diagnosis result indicating a likelihood that an error will occur in the information processing apparatus being output as a result of the malfunction diagnosis using the diagnostic model (¶ 0088.); and
send the generated diagnostic model to the information processing apparatus in accordance with an obtainment request from the information processing apparatus (¶ 0126; Fig. 8; and ¶ 0084-0087.  As interpreted by the Examiner, if each image forming apparatus transmits measured-value data to the server .
Togawa does not explicitly teach:
the diagnostic model being a trained model for a malfunction diagnosis in the information processing apparatus.
However, Andreoli teaches:
the diagnostic model being a trained model for a malfunction diagnosis in the information processing apparatus (col. 5, lines 63-67 and col. 6, lines 1-6.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Togawa with a trained model as taught by Andreoli because a simple substitution of one known element (a standard prediction model – Togawa: ¶ 0092-0093) for another (a trained model) can be performed to obtain predictable results (providing precise modeling means associated with error prediction).

With regards to Claim 17, Togawa teaches:
an information processing apparatus (Fig. 1 and ¶ 0039-0040; regarding, e.g., an image forming apparatus.) capable of communicating with a server apparatus (Fig. 1 and ¶ 0039-0040.), the server apparatus generating a diagnostic model (¶ 0092 and ¶ 0094-0095; regarding, e.g., the derived important-feature amount in association with a prediction model.), by collecting, from a plurality of information processing apparatuses including the information processing apparatus (Fig. 8 and ¶ 0084-0085.), time series information indicating a change over time in settings and a state of each information processing apparatus (Fig. 8; ¶ 0084-0085; ¶ 0066; ¶ 0092; ¶ 0099-0100; and ¶ 0102-0113.), and error information indicating an error that has occurred in each information processing apparatus (¶ 0088.), and carrying out learning on the basis of learning data including the collected information (¶ 0088; regarding, e.g., derived important-feature amount values.), the information processing apparatus comprising:
a memory device that stores a set of instructions (Fig. 6 and ¶ 0051-0052.); and
at least one processor that executes the set of instructions (Fig. 6; ¶ 0051-0052; and ¶ 0065.) to:
obtain, from the server apparatus, the diagnostic model generated by the server apparatus (¶ 0086-0087.); and
output a diagnosis result indicating a likelihood that an error will occur in the information processing apparatus by collecting information necessary for the malfunction diagnosis within the information processing apparatus and executing the malfunction diagnosis using the collected information and the obtained diagnostic model (¶ 0086-0087 and ¶ 0090-0091.).
Togawa does not explicitly teach:
which is a trained model for a malfunction diagnosis in the information processing apparatus.
However, Andreoli teaches:
which is a trained model for a malfunction diagnosis in the information processing apparatus (col. 5, lines 63-67 and col. 6, lines 1-6.).


With regards to Claim 18, the apparatus of Claim 16 performs the same steps as the medium of Claim 18, and Claim 18 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 16 by the teachings of Togawa in view of Andreoli.

With regards to Claim 19, the apparatus of Claim 17 performs the same steps as the medium of Claim 19, and Claim 19 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 17 by the teachings of Togawa in view of Andreoli.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Togawa, further in view of Andreoli, and further in view of Wachi (U.S. Patent No. US 7,698,605 B2), hereinafter “Wachi.”

With regards to Claim 13, Togawa in view of Andreoli teaches the system of Claim 11 as referenced above.  Togawa in view of Andreoli does not explicitly teach:
wherein the at least one second processor executes the second set of instructions to send the second notification means sends the diagnosis result to the server apparatus as an event log in accordance with the system of Claim 11.
However, Wachi teaches:
wherein the at least one second processor executes the second set of instructions to send the second notification means sends the diagnosis result to the server apparatus as an event log (Fig. 8; col. 7, lines 27-37; Fig. 9; and col. 7, lines 50-59.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Togawa in view of Andreoli with a diagnosis result in the form of electronic mail as taught by Wachi because combining prior art elements (the image forming apparatus adjusting its prediction model – Togawa: ¶ 0087, and/or sending a notification with an alarm – Togawa: ¶ 0090; and the diagnosis result in the form of electronic mail, of Wachi) according to known methods can be performed to yield predictable results (providing known means for creating and transmitting diagnosis result data).


Allowable Subject Matter
Claims 2-10, 12, 14, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Additionally, the claim objections of Claims 4, 8, and 10 will need to be overcome.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Yasukawa et al. (U.S. Patent No. US 8,132,049 B2); teaching a failure diagnosis method that diagnoses a failure occurring in a diagnosis target apparatus including a drive mechanism having a drive member that receives power supply to operate and a power transmission member that transmits drive force of the drive member to another member.  The method includes automatically acquiring by a sensor an operation state signal indicating an operation state during the drive mechanism operating for a predetermined period; and analyzing the automatically acquired operation state signal based on a failure probability model, which is obtained by modeling a cause of failure occurring in the diagnosis target apparatus with using probabilities, to execute failure diagnosis with respect to each of constituent members of the drive mechanism.
Pell et al. (U.S. Patent Application Publication No. US 2019/0129823 A1); teaching a client management server that manages client devices deployed throughout an enterprise facility that may be used for various applications such as wayfinders and internal and external meeting room computers.  The client management receives screenshots from the client devices and applies a classifier to classify an operating state of each device as corresponding to a normal operating state or an error state.  If 


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114